[Cite as In re C.N., 2019-Ohio-179.]



                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA


                                  JOURNAL ENTRY AND OPINION
                                          No. 107371




                                            IN RE: C.N.
                                             Minor Child




                                             JUDGMENT:
                                       AFFIRMED AND REMANDED



                                        Civil Appeal from the
                               Cuyahoga County Court of Common Pleas
                                          Juvenile Division
                                       Case No. DL17113920

        BEFORE: Laster Mays, J., E.A. Gallagher, P.J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED:                  January 17, 2019
                                                 -i-
ATTORNEYS FOR APPELLANT

Timothy Young
Ohio Public Defender

By: Lauren Hammersmith
Assistant Ohio Public Defender
250 East Broad Street, Suite 1400
Columbus, Ohio 43215


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

By:     Zen Canaday
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44106

Mother of C.N.

Sharine Holly
4103 East 81st Street
Cleveland, Ohio 44105


ANITA LASTER MAYS, J.:

       {¶1} Defendant-appellant C.N. asks this court to issue an order directing the juvenile

court to correct its dispositional entry to accurately reflect the sentencing proceedings held on

May 17, 2018. The state, pursuant to Loc.App.R. 16(B), concedes the error. We affirm C.N.’s

sentence, but we remand to the trial court to issue a nunc pro tunc entry to accurately reflect the

proceedings in question.

       {¶2} C.N. was adjudicated delinquent of one count of aggravated robbery, one count of
kidnapping, and two counts of robbery. The juvenile court found C.N. to be a serious youthful

offender, and C.N. was committed to the Ohio Department of Youth Services for a minimum

period of three years, maximum to his 21st birthday for each count. At sentencing, the juvenile

court ordered that all offenses merge into the kidnapping offense and committed C.N. to the Ohio

Department of Rehabilitation and Correction for a period of eight years and suspended that

commitment upon the successful completion of his juvenile disposition.          However, the journal

entry reflects a juvenile disposition for each of the four counts to be served concurrently rather

than reflect that the juvenile court merged all of the counts into the kidnapping count.

Therefore, the journal entry does not reflect what the juvenile court stated at the sentencing

hearing.     As a result, C.N. has filed this timely appeal, assigning two errors for our review:

       I.        The juvenile court abused its discretion when it issued a judgment entry
                 that failed to reflect what actually occurred during its dispositional
                 hearing; and

       II.       The juvenile court erred when it failed to merge four juvenile sentencing
                 offenses that had a similar import, arose from the same conduct, and were
                 not committed separately or with a separate animus, in violation of C.N.’s
                 rights under the Double Jeopardy Clause of the Fifth Amendment to the
                 U.S. Constitution; Article I, Section 10 of the Ohio Constitution, and In re
                 A.G., 148 Ohio St.3d 188, 2016-Ohio 3306, ¶ 9.

I.     Nunc Pro Tunc

       {¶3} C.N. requests that we either remand the case to the juvenile court to issue a nunc

pro tunc order to change the journal entry or we find that the juvenile court erred when it failed to

merge C.N.’s offenses.        We will address C.N.’s first assignment of error because it is

dispositive of the case.    We find that the journal entry does not reflect what actually occurred

during the juvenile court sentencing hearing of C.N.

       Because Ohio courts speak through their journal entries, it is essential for those
       journal entries to be an accurate and truthful reflection of the court’s proceedings.
        State ex rel. Worcester v. Donnellon, 49 Ohio St.3d 117, 118, 551 N.E.2d 183
        (1990). A court may correct a clerical mistake in a judgment entry to accurately
        reflect the case’s proceedings at any time. Crim.R. 36; In re F.M., 8th Dist.
        Cuyahoga No. 93255, 2009-Ohio-6317, ¶ 9. A “clerical mistake” is “a mistake
        or omission, mechanical in nature and apparent on the record, which does not
        involve a legal decision or judgment.” State ex rel. Cruzado v. Zaleski, 111
        Ohio St.3d 353, 2006-Ohio-5795, 856 N.E.2d 263, ¶ 19.

In re J.T., 2017-Ohio-7723, 85 N.E.3d 763, ¶ 9 (8th Dist.).

        {¶4} The state concedes that the journal entry does not reflect the juvenile court’s

decision.

        When clerical mistakes are raised on appeal, Ohio appellate courts may remand
        the issue to the trial court and direct that the court correct the misstatement
        through a nunc pro tunc entry. App.R. 9(E); State v. Peacock, 8th Dist.
        Cuyahoga No. 102567, 2015-Ohio-4697, ¶ 40; see also In re F.M. at ¶ 12 (“The
        state does not dispute the errors in the entries. Accordingly, we sustain the first
        assignment of error and remand the matter to the trial court to issue a nunc pro
        tunc entry correcting the April 6, 2009 journal entry to accurately reflect what
        occurred during the proceedings of this case.”). “A nunc pro tunc order records
        acts done at a former time that were not then carried into the record. A nunc pro
        tunc order may be used to make the record reflect the truth, but not to reflect
        something that did not occur.” State v. Kelly, 8th Dist. Cuyahoga No. 102413,
        2015-Ohio-5272, ¶ 46, citing State v. Bonnell, 140 Ohio St.3d 209,
        2014-Ohio-3177, 16 N.E.3d 659.

Id. at ¶ 10.

        {¶5} Both C.N. and the state acknowledge the discrepancies and agree that the proper

remedy is to remand the issue to the juvenile court for correction through a nunc pro tunc entry.

        {¶6} Accordingly, we remand this matter to the juvenile court to correct its May 17, 2018

journal entry reflecting that C.N.’s counts of aggravated robbery and robbery merge with the

kidnapping count.     We further find that the nunc pro tunc entry shall reflect the proper

punishment.

        {¶7} Therefore, C.N.’s first assignment of error is sustained.
       {¶8} Case affirmed and remanded. Specifically, the juvenile court shall issue a nunc pro

tunc entry to accurately reflect that it found C.N.’s counts for aggravated robbery and robbery to

be merged as allied offenses with the kidnapping count.

       It is ordered that appellant and appellee share the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court, juvenile division, to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



______________________________________
ANITA LASTER MAYS, JUDGE

EILEEN A. GALLAGHER, P.J., and
SEAN C. GALLAGHER, J., CONCUR